      Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS


ASHLEY WALKER                                  Case No.: 2:19-cv-2729

           Plaintiff,
                                               COMPLAINT AND DEMAND FOR
      v.                                       JURY TRIAL
                                                 1. TCPA, 47 U.S.C. § 227,
CAPITAL ONE BANK (USA), N.A.,                    2. Invasion of Privacy - Intrusion
                                                    Upon Seclusion
           Defendant.


                          COMPLAINT FOR DAMAGES

      Plaintiff, Ashley Walker, through her attorneys, alleges the following against

Capital One Bank (USA), N.A., (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the



                                         -1-
      Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 2 of 7




solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    In addition, Subject matter jurisdiction of the Court arises under 28 U.S.C.

1332 as the parties are citizens of different states and the amount of controversy

exceeds $75,000.00

5.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

6.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

7.    Plaintiff is a natural person and a citizen of the state of Kansas, residing in

Labette County.

8.    Defendant is a citizen of Virginia as it is incorporated in the state of Virginia

and its principal place of business located in McLean, Virginia. Defendant can be

served with process at 1680 Capital One Drive, McLean, VA 22102.

9.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

and insurers.




                                         -2-
      Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 3 of 7




                           FACTUAL ALLEGATIONS

10.   In or around June of 2019, Defendant began placing calls to Plaintiff’s cellular

phone, ending in (XXX) XXX-0350, in an attempt to collect an alleged debt.

11.   The calls placed by Defendant mainly originated from (800) 365-2024.

12.   On or about June 27, 2019, at 1:33 p.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from telephone number (800) 365-2024.

13.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Capital One account.

14.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant continued to call her.

15.   Defendant called Plaintiff on her cellular phone between one (1) to three (3)

times a day.

16.   Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

17.   Between June 27, 2019 and September 21, 2019, Defendant called Plaintiff

no less than seventy-five (75) times.




                                         -3-
         Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 4 of 7




18.      Around the time Plaintiff was receiving calls from Defendant on her cellular

phone, Plaintiff’s father passed away and Plaintiff was responsible for all funeral

expenses.

19.      Due to these unexpected additional expenses, Plaintiff was unable to keep up

with her financial obligations.

20.      Defendant’s daily calls to Plaintiff’s cellular phone was a constant reminder

of her financial struggles, causing Plaintiff’s increased stress and anxiety while

grieving the loss of her father.

21.      As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish, stress, and lack

of sleep.

                                   COUNT I
         Defendant Capital One’s Violations of the TCPA, 47 U.S.C. § 227

22.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

23.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States . .

         . to make any call (other than a call made for emergency purposes or made



                                            -4-
         Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 5 of 7




         with the prior express consent of the called party) using any automatic

         telephone dialing system or an artificial or prerecorded voice — to any

         telephone number assigned to a . . . cellular telephone service . . . or any

         service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s

         cellular telephone using an artificial prerecorded voice or an automatic

         telephone dialing system and as such, Defendant knowing and/or willfully

         violated the TCPA.

24.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    COUNT II
                    Defendant Capital One’s Invasion of Privacy
                            (Intrusion upon Seclusion)

25.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.




                                            -5-
         Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 6 of 7




26.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite numerous requests for the calls to cease.

      b. Defendant’s conduct would be highly offensive to a reasonable person as

         Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debts.

27.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable

to Plaintiff for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiff may recover punitive damages.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Ashley Walker, respectfully requests judgment be

entered against Defendant for the following:

      A. Declaratory judgment that Defendants violated the TCPA;

      B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C);

      C. Actual and punitive damages resulting from the invasion of privacy;




                                            -6-
      Case 2:19-cv-02729-HLT-ADM Document 1 Filed 11/27/19 Page 7 of 7




   D. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

      allowed under the law; and

   E. Any other relief that this Honorable Court deems appropriate.

                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

                                                RESPECTFULLY SUBMITTED,


                                                J D Haas & Associates, PLLC

Date: November 27, 2019                         /s/ JD Haas
                                                JD Haas, Esq.
                                                1120 East 80th Street, Suite 200
                                                Bloomington, MN 55420
                                                T: (952) 345-1025
                                                E: jdhaas@jdhaas.com
                                                Attorneys for Plaintiff
                                                Ashley Walker




                                          -7-
